                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ILLINOIS

 DEANDRE BRADLEY,                            )
                                             )
                  Plaintiff,                 )
                                             )
 vs.                                         )         Case No. 3:19-cv-752-GCS
                                             )
 WEXFORD HEALTH SOURCES,                     )
 INC.,                                       )
 RON SKIDMORE,                               )
 MOHAMMED SIDDIQUI,                          )
                                             )
                  Defendants.                )

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       In July 2019, Plaintiff Deandre Bradley, an inmate in the custody of the Illinois

Department of Corrections, filed suit against a number of individuals who worked, in

some capacity, at Menard Correctional Center (“Menard”). The Court severed Bradley’s

claim into multiple actions, including this one. Relevant to this case, Bradley alleges that

Defendants Wexford Health Sources, Inc. (“Wexford”), Ron Skidmore, and Mohammed

Siddiqui were deliberately indifferent to his serious medical needs by refusing to

accommodate him for a properly fitted wheelchair with a specialized seat cushion.

       Along with his initial complaint, Bradley filed a motion for temporary restraining

order and for a preliminary injunction. (Doc. 3). The request for a temporary restraining

order was denied on July 12, 2019. (Doc. 6). On July 22, 2019, Bradley filed an amended

complaint seeking monetary damages, a temporary restraining order, and a preliminary




                                        Page 1 of 13
injunction. (Doc. 7). He also filed an amended motion for a temporary restraining order

and a preliminary injunction. (Doc. 8).

      In his amended complaint, Bradley continues to allege that Wexford, Siddiqui, and

Skidmore were deliberately indifferent to his serious medical needs related to his

wheelchair and the associated cushions provided to him. Bradley’s amended request for

a temporary restraining order was denied on August 6, 2019. (Doc. 10). Now before the

Court are his two motions for a preliminary injunction. (Doc. 3, 8). The Court held a

hearing on Plaintiff’s motions on December 27, 2019. For the reasons delineated below,

the motions are DENIED.

                                  FACTUAL BACKGROUND

   A. Allegations in Plaintiff’s Amended Complaint and Motions for
      Preliminary Relief

      At all times relevant to his complaint, Bradley was incarcerated at Menard.

Defendant Wexford provides healthcare services for inmates at Menard. Defendant

Siddiqui is a doctor employed by Wexford and is the medical director at Menard. Bradley

alleges that Defendant Skidmore is the assistant ADA coordinator at Menard and refers

to him as a nursing supervisor.

      Bradley is a paraplegic and cannot walk. He must use a wheelchair, and the

wheelchair he currently uses causes him to get pressure sores. In his complaint, he

describes the wheelchair he was provided at Menard as large and heavy and alleges that

it is dangerous to use in combination with his hypertension and asthma. The wheelchair,




                                          Page 2 of 13
which is ill-fitting, makes it difficult for Bradley to go about his daily activities and causes

him pain.

       Bradley alleges that he told Dr. Siddiqui and Skidmore that he needs a properly

fitted wheelchair and a specialized seat cushion to prevent pressure sores and additional

pain. He asked them to send him to a specialist for a fitting, but his request was refused.

They allegedly told Bradley that the expense of the referral was a factor in their refusal.

In July 2019, Bradley was provided with a smaller, lighter wheelchair, but he claims it did

not address all his needs. According to Bradley, Wexford does not employ in-house

physicians who can properly fit adequate wheelchairs, and, at the same time, Wexford

refuses to provide a proper wheelchair and specialized seat cushion because of cost

concerns.

       In his motions and supplements, Bradley also alleges that the wheelchair he

received in July 2019 was causing him to have right-leg paralysis, inability to stand or

walk, inability to sit up on his own, arthritis in his neck which causes his hands to become

unusable for hours at a time, and pressure sores. He also alleged that this wheelchair was

damaged during an alleged assault by correctional officers. He claims that a wheel came

off the rim and the right food pedal broke.

   B. Allegations in Defendant Skidmore’s Responsive Brief

       Defendant Skidmore submitted additional facts in his response to Plaintiff’s

request for a preliminary injunction. On September 2, 2018, Bradley was given a medical

permit for a new wheelchair and a double mattress order. On January 8, 2019, Bradley

was seen by healthcare staff for other issues, but he complained of pain due to his


                                          Page 3 of 13
wheelchair. He was referred to Dr. Siddiqui, but he refused, stating he wanted to see

someone “qualified.” He refused to sign a refusal of evaluation form.

       The healthcare unit delivered a wheelchair and seat cushion to Bradley’s cell. He

was seen by healthcare staff on February 23, 2019, for headaches, and staff noted that

Bradley had concerns about his wheelchair. On March 12, 2019, Bradley was seen for

abrasions sustained while transferring himself from his wheelchair to the toilet in his cell.

On March 19, 2019, Bradley fell from his wheelchair in his cell and received treatment

from the healthcare unit. He was examined on April 24, 2019, and healthcare staff noted

that Bradley needed rails to transfer safely between his wheelchair and the toilet and his

bed. They also discussed potential physical therapy with Bradley to help him regain

strength, if possible.

       Bradley’s wheelchair was modified in July 2019 to make it easier to transfer from

his wheelchair to his bed and to the toilet. On July 20, 2019, healthcare staff noted that

Bradley had a pressure ulcer on his upper thigh where it rests on his seat cushion. Bradley

had the wound tended to by healthcare staff during July and August 2019.

   C. Evidentiary Hearing

       The undersigned held an evidentiary hearing on December 27, 2019. At the

hearing, Bradley testified that he received another new wheelchair on December 11, 2019,

replacing the one given to him in July 2019 that was broken during an alleged assault by

correctional officers. He also testified that he currently has two cushions – one wedge-

shaped and the other flat – and that he has not had a pressure sore since September 2019.

The cushions are gel-based, but Bradley wants an air cushion. Before he transferred to


                                         Page 4 of 13
Menard, Bradley was housed at Pinckneyville Correctional Center. Healthcare staff at

Pinckneyville gave Bradley an air cushion, which he maintains he needs to prevent

pressure sores. Bradley believes his current cushion is made from foam and that it is

insufficient to help reduce pressure.

        Bradley admitted that he is able to get in and out of his wheelchair without issue

and that he is able to get around his cell. He uses the wedge cushion under his legs with

the taller end under his knees. He uses the flat cushion over the armrest on his right side,

as he leans to the right while seated. Bradley claims that the wedge cushion is not

properly fitted to his wheelchair and that it impedes the movement of the wheels. He also

said his new wheelchair is too small and that the size that was ordered for him does not

align with his height or weight appropriately. Bradley indicated that his main concern

with his wheelchair and its cushions is whether it could impede his ability to move

around town after he is released from prison, rather than a concern for his mobility at this

time.

        Angela Crain, the healthcare unit administrator at Menard, also testified about

Bradley’s chair and accommodations. She testified that wedge cushions are helpful for

improving posture and for preventing patients from slipping out of wheelchairs because

they help the knees to sit higher than the hips. According to Crain, Bradley’s other

cushion is a gel cushion, which helps to relieve pressure for people who are less mobile.

She testified that air cushions, like the cushion Bradley desires, are more likely to cause

pressure than to relieve it, and that is why Bradley was switched to a gel cushion, though




                                        Page 5 of 13
there was testimony to suggest that air cushions are not permitted at Menard due to

security risks related to sharp edges and materials.

       Crain also testified that when a wheelchair is ordered for an inmate, as one was

ordered for Bradley in December 2019, the vendor asks staff at Menard for the inmate’s

height and weight. That information is taken from something called the Offender 360

program, which Crain said is updated yearly with new height and weight information

for each inmate. Inmates are not measured anew each time a chair is ordered, but the

chairs are ordered with an inmate’s measurements in mind.

                                     LEGAL STANDARDS

   A. Preliminary Injunction Standard

       Injunctions are extraordinary equitable remedies that are to be granted in civil

cases only when specific criteria are clearly met by the movant. See Mazurek v. Armstrong,

520 U.S. 968, 972 (1997). The plaintiff must show four elements for an injunction: (1)

plaintiff is likely to succeed on the merits; (2) without an injunction irreparable harm

against the plaintiff is likely; (3) the harm likely to be suffered by the plaintiff would be

greater than the harm the injunction would inflict on defendants; and (4) the injunction

is in the public interest. Id. The greater the likelihood that the plaintiff will succeed on the

merits of the case, the less significant the likely harm against the plaintiff must be in

relation to the harm the defendant will likely suffer due to an injunction. Id.

       In the context of prisoner litigation, there are further restrictions on courts’

remedial power.      The scope of the court’s authority to enter an injunction in the

corrections context is circumscribed by the Prison Litigation Reform Act (“PLRA”). See


                                          Page 6 of 13
Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012). Under the PLRA, preliminary injunctive

relief “must be narrowly drawn, extend no further than necessary to correct the harm the

court finds requires preliminary relief, and be the least intrusive means necessary to

correct that harm.” 18 U.S.C. §3626(a)(2). See also Westefer, 682 F.3d at 683 (noting that

the PLRA “enforces a point repeatedly made by the Supreme Court in cases challenging

prison conditions: prison officials have broad administrative and discretionary authority

over the institutions they manage”) (internal quotation marks and citation omitted).

       The Seventh Circuit has described injunctions like the one sought here, where an

injunction would require an affirmative act by a defendant, as a mandatory preliminary

injunction. See Graham v. Med. Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997). Mandatory

injunctions are “cautiously viewed and sparingly issued,” since they require the court to

command a defendant to take a particular action. Id. (citing Jordan v. Wolke, 593 F.2d 772,

774 (7th Cir. 1978)). See also W.A. Mack, Inc. v. Gen. Motors Corp., 260 F.2d 886, 890 (7th

Cir. 1958)(stating that “[a] preliminary injunction does not issue which gives to a plaintiff

the actual advantage which would be obtained in a final decree.”).

   B. Deliberate Indifference Standard

       The Eighth Amendment prohibits cruel and unusual punishments, and the

deliberate indifference to the “serious medical needs of a prisoner constitutes the

unnecessary and wanton infliction of pain forbidden by the Constitution.” Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 828 (7th Cir. 2009). A prisoner is entitled to

“reasonable measures to meet a substantial risk of serious harm”—not to demand specific

care. Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). A prisoner’s dissatisfaction with a


                                         Page 7 of 13
medical professional’s prescribed course of treatment does not give rise to a successful

deliberate indifference claim unless the treatment is so “blatantly inappropriate as to

evidence intentional mistreatment likely to seriously aggravate the prisoner’s condition.”

Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996) (citation omitted).

       In order to prevail on a claim of deliberate indifference, a prisoner who brings an

Eighth Amendment challenge of constitutionally deficient medical care must satisfy a

two-part test. See Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011) (citation omitted). The

first consideration is whether the prisoner has an “objectively serious medical condition.”

Arnett, 658 F.3d at 750. Accord Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). “A medical

condition is objectively serious if a physician has diagnosed it as requiring treatment, or

the need for treatment would be obvious to a layperson.” Hammond v. Rector, 123 F. Supp.

3d 1076, 1084 (S.D. Ill. 2015)(citing Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014)). It is

not necessary for such a medical condition to “be life-threatening to be serious; rather, it

could be a condition that would result in further significant injury or unnecessary and

wanton infliction of pain if not treated.” Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

Accord Farmer v. Brennan, 511 U.S. 825, 828 (1994)(violating the Eighth Amendment

requires “deliberate indifference to a substantial risk of serious harm”) ((internal quotation

marks omitted) (emphasis added).

       Prevailing on the subjective prong requires a prisoner to show that a prison official

has subjective knowledge of—and then disregards—an excessive risk to inmate health.

See Greeno, 414 F.3d at 653. The plaintiff need not show the individual “literally ignored”

his complaint, but that the individual was aware of the condition and either knowingly


                                          Page 8 of 13
or recklessly disregarded it. Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008). “Something

more than negligence or even malpractice is required” to prove deliberate indifference.

Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). See also Hammond, 123 F. Supp. 3d at 1086

(noting that “isolated occurrences of deficient medical treatment are generally

insufficient to establish . . . deliberate indifference”). Deliberate indifference involves

“intentional or reckless conduct, not mere negligence.” Berry v. Peterman, 604 F.3d 435,

440 (7th Cir. 2010)(citing Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

       Assessing the subjective prong is more difficult in cases alleging inadequate care

as opposed to a lack of care. Without more, a “mistake in professional judgment cannot

be deliberate indifference.” Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 662 (7th

Cir. 2016). The Seventh Circuit has explained:

       By definition a treatment decision that’s based on professional judgment
       cannot evince deliberate indifference because professional judgment
       implies a choice of what the defendant believed to be the best course of
       treatment. A doctor who claims to have exercised professional judgment is
       effectively asserting that he lacked a sufficiently culpable mental state, and
       if no reasonable jury could discredit that claim, the doctor is entitled to
       summary judgment.

Id. (citing Zaya v. Sood, 836 F.3d 800, 805-806 (7th Cir. 2016)). This is in contrast to a case

“where evidence exists that the defendant [ ] knew better than to make the medical

decision[ ] that [he] did,” Id. (quoting Petties v. Carter, 836 F.3d 722, 731 (7th Cir.

2016))(alterations in original). A medical professional’s choice of an easier, less efficacious

treatment can rise to the level of violating the Eighth Amendment, however, where the

treatment is known to be ineffective but is chosen anyway. See Berry, 604 F.3d at 441.




                                          Page 9 of 13
                                        ANALYSIS

       A. Likelihood of Success on the Merits

       The fact that Bradley has a serious medical need is not contested by the parties.

Rather Defendants argue that they have not been indifferent to Bradley’s need for a

properly fitted wheelchair that allows him appropriate mobility without complications

(like pressure sores). Bradley has been given four wheelchairs during his incarceration.

His complaint of a too heavy and too bulky chair was met with a new, lighter chair. When

that chair broke during an incident with correctional officers, it was replaced promptly.

Bradley currently has two cushions designed to keep him comfortable and in a healthy

position in his wheelchair. He does not like his cushions, testifying that the wedge

cushion rubs against the wheels of his chair when he tries to move around. Nonetheless,

he testified that he is able to get around his cell in segregation. Similarly, Bradley wants

a more customized wheelchair and feels Defendants should have measured him more

carefully, but Defendants maintain that his chair was ordered and sized appropriately

based on his size and that special measurements were not necessary.

       The evidence before the Court demonstrates that Defendants are aware of

Bradley’s complaints with his wheelchair, but their choices of cushion-type and the

appropriate size of the wheelchair appear to be based on professional judgment rather

than deliberate indifference to Bradley’s needs. Defendants, through the testimony of

Angela Crain, show that their judgment is that the air cushion Bradley desires is

inappropriate for his medical conditions and that they believe his wheelchair is the

proper size. Bradley’s wheelchair has been replaced when it was broken or when issues


                                        Page 10 of 13
arose. All evidence points to Bradley’s needs and complaints being attended to, though

he may not like the choices made by the healthcare staff.

       At this stage, the evidence demonstrates that Bradley’s complaint in this case is

that he wants different care that what he is receiving, but there is insufficient evidence of

a knowing or reckless disregard for his medical needs. A prisoner’s mere disagreement

with the chosen course of medical treatment does not amount to deliberate indifference

under the Eighth Amendment. See Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003).

The Eighth Amendment does not give prisoners entitlement to “demand specific care” or

the “best care possible,” but only requires “reasonable measures to meet a substantial risk

of serious harm.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). Here, Bradley has a

functioning wheelchair with cushions deemed appropriate by medical professionals and

has not had issues with pressure sores in several months. This case appears to center

around a disagreement as to appropriate medical treatment and assistance. As such, the

Court considers Bradley’s likelihood of success on the merits low for purposes of his

request for preliminary relief.

       B. Risk of Irreparable Harm

       Plaintiff must demonstrate that, absent a preliminary injunction, he will suffer

irreparable harm prior to a final resolution of his claims on the merits. See Girl Scouts of

Manitou Council, Inc. v. Girl Scouts of U.S. of America, Inc., 549 F.3d 1079, 1086 (7th Cir.

2008)(citing Ty, Inc. v. Jones Group, Inc., 237 F.3d 891, 895 (7th Cir. 2001). The requirement

of irreparable harm eliminates those cases where, although the ultimate relief sought is

equitable, the plaintiff can wait until the end of trial to get that relief. See Roland Mach. Co.


                                          Page 11 of 13
v. Dresser Indus., Inc., 749 F.2d 380, 386 (7th Cir. 1984). Plaintiff must demonstrate more

than a “mere possibility of harm.” Whitaker by Whitaker v. Kenosha Unified School Dist. No.

1 Bd. of Education, 858 F.3d 1034, 1045 (7th Cir. 2017)(citing Michigan v. U.S. Army Corps of

Eng’rs, 667 F.3d 765, 787 (7th Cir. 2011). The harm need not “actually occur before

injunctive relief is warranted,” nor must it be “certain to occur before” the Court reaches

a decision on the merits. Id. “Rather, harm is considered irreparable if it ‘cannot be

prevented or fully rectified by the final judgment after trial.’” Id. (citing references

omitted).

       Here, Bradley admitted that he had no pressure sores at the time of the preliminary

injunction hearing. He testified that he did not have pressure sores for months. The

evidence also suggests that Bradley had occasional pressure sores when he had the air

cushion that he asks the Court to order Defendants to provide to him. He admits that he

is able to get around as he needs to with his current wheelchair and cushion arrangement.

He conceded that he is more concerned about what could happen in the future when he

is released from incarceration and must use his wheelchair to move around town,

suggesting that his current situation does not pose a risk of irreparable harm.

       Taken together, the evidence before the Court shows that the risk of irreparable

harm to Bradley during the pendency of this action is low. Similarly, there is insufficient

support in the record before the Court that Bradley lacks an adequate remedy at law and

that traditional legal remedies are inadequate to address his concerns and alleged

injuries. See Roland Mach Co., 749 F.2d at 386; Girl Scouts of Manitou Council, 549 F.3d at

1095. Given Bradley’s low likelihood of success on the merits, the unlikeliness of


                                        Page 12 of 13
irreparable harm to him absent preliminary relief, and the availability of adequate

remedies at law, he fails to satisfy the threshold requirements for receiving injunctive

relief, and no preliminary injunction shall issue. See Girl Scouts of Manitou Council, 549

F.3d at 1086 (noting that courts only move on to the balancing phase if a moving party

can satisfy the inquiries made in the threshold phase of evaluating a request for

preliminary relief).

                                      CONCLUSION

       For the above-stated reasons, Plaintiff’s motions for preliminary injunction (Doc.

3, 8) are DENIED. By separate order, the Court will set a schedule for addressing

Defendants’ exhaustion-based affirmative defenses.

       IT IS SO ORDERED.                                                 Digitally signed by
                                                                         Magistrate Judge
       Dated: January 31, 2020.                                          Gilbert C. Sison
                                                                         Date: 2020.01.31
                                                                         12:22:41 -06'00'
                                                       ______________________________
                                                       GILBERT C. SISON
                                                       United States Magistrate Judge




                                       Page 13 of 13
